Citation Nr: 0431778	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
fracture.

2.  Entitlement to service connection for residuals of skull 
fracture.

3.  Entitlement to service connection for scar residuals of 
shell fragment wounds to the head, neck, right arm, both 
legs, and right thigh.

4.  Entitlement to service connection for scar residuals of 
gunshot wounds to the abdomen and left leg.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1968 to December 1970; and unverified service from 
December 1970 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for the residuals of 
skull fracture; residuals of spinal fracture; shell fragment 
wound to head, neck, right arm, right thigh, and both legs; 
and gun shot wound to the abdomen and left leg.  In September 
2004, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed claims of service connection for residuals 
of skull fracture; residuals of spinal fracture; shell 
fragment wound to head, neck, right arm, right thigh, and 
both legs; and gunshot wound to the abdomen and left leg.  He 
stated that these injuries were incurred in service on 
January 3, 1972.  He also notified VA that he changed his 
name after service.  

The DD-214 Form shows a period of service in the United 
States Army ending in December 1970.  The veteran submitted a 
Special Order Form, which shows that he served under a former 
name in the 1st Calvary Division from December 1970 to 
December 1976.  The veteran also submitted a General Order 
Form, which shows that he served on the 2nd Battalion unit of 
the 5th Calvary of the United States Army, and received a 
Purple Heart for wounds received in connection with military 
operations against a hostile force on January 3, 1972.   

The record shows that the RO contacted the National Personnel 
Records Center (NPRC) in September 1999 and August 2003 to 
verify the periods of service.  The RO requested a search 
under both names, based on the veteran's social security 
number, and the dates and locations of entry into the Army.  
The NPRC responded that they did not have any records 
verifying all periods of service; however, NPRC did indicate 
that the veteran re-enlisted in December 1971.  

In a November 2004 letter, an individual who stated that he 
is a retired U.S. Army colonel, who served was the veteran's 
company commander on an airmobile infantry rifle company in 
the 1st Calvary Division; and that on January 3, 1972, the 
veteran risked his life to tend to the wounded and was 
wounded.

While the Board finds that the evidence submitted, 
particularly the Special Order Form, and the November 2004 
correspondence is of probative value, the veteran's period of 
service still needs to be verified from official sources 
before the claims of service connection can be addressed.  
Moreover, even if the periods of service can be verified, the 
record does not show any medical opinion addressing the 
etiology of the veteran's claimed conditions.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact the United 
States Armed Services Center for Unit 
Records Research (USASCURR) to determine 
the history of the 2nd Battalion unit of 
the 1st and 5th Calvary Divisions of the 
U.S. Army, for the period from December 
1971 to February 1972, particularly for 
the date of January 3, 1972.  The AMC 
should submit copies of the Special 
Order document dated in September 4, 
1971 and the General Order document 
dated in January 1972 to USASCURR for 
use in its search.  

2.  The AMC also should contact the 
National Archives and Records 
Administration to determine the history 
of the 2nd Battalion unit of the 1st and 
5th Calvary Divisions of the U.S. Army, 
for the period from December 1971 to 
February 1972, particularly for the date 
of January 3, 1972.  The AMC should 
attempt to obtain any personnel list for 
that date to verify whether the 
veteran's name is on the list.

3.  If after conducting #1, #2, the 
veteran's period of service from 
December 1970 to December 1976 can be 
verified from USASCURR or the National 
Archives, particularly, the events of 
January 3, 1972, the AMC should schedule 
the veteran for an appropriate VA 
examination to determine the nature, 
etiology, and severity of the residuals 
of skull fracture; residuals of spinal 
fracture; shell fragment wound to head, 
neck, right arm, right thigh, and both 
legs; and gun shot wound to the abdomen 
and left leg.  Specifically, the 
examiner should determine whether it is 
at least as likely as not that the 
veteran's claimed disabilities are 
related to service.  It is imperative 
that the examiner reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing 
the opinion is not possible.  The 
examination report should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
	
	
	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




